Title: From Thomas Jefferson to Edward Carrington, 16 January 1787
From: Jefferson, Thomas
To: Carrington, Edward



Dear Sir
Paris Jan. 16. 1787.

Incertain whether you might be at New York at the moment of Colo. Franks’s arrival, I have inclosed my private letters for Virginia under cover to our delegation in general, which otherwise I would have taken the liberty to inclose particularly to you, as best acquainted with the situation of the persons to whom they are addressed. Should this find you at New York, I will still ask your attention to them. The two large packages addressed to Colo. N. Lewis contain seeds, not valuable enough to pay postage, but which I would wish to be sent by the stage, or any similar quick conveyance. The letters to Colo. Lewis and Mr. Eppes (who take care of my affairs) are particularly interesting to me. The package for Colo. Richd. Cary our judge of Admiralty near Hampton, contains seeds and roots, not to be sent by post. Whether they had better go by the stage, or by water, you will be the best judge. I beg your pardon for giving you this trouble. But my situation and your goodness will I hope excuse it.
In my letter to Mr. Jay I have mentioned the meeting of the Notables appointed for the 29th. inst. It is now put off to the 7th. or 8th. of next month. This event, which will hardly excite any attention in America, is deemed here the most important one which has taken place in their civil line during the present century. Some promise their country great things from it, some nothing. Our friend de la fayette was placed on the list originally. Afterwards his name disappeared: but finally was reinstated. This shews that his character here is not considered as an indifferent one; and that it excites agitation. His education in our school has drawn on him a very jealous eye from a court whose principles are the most absolute despotism. But I hope he has nearly passed his crisis. The king, who is a good man, is favorably disposed towards him: and he is supported by powerful family connections, and by the public good will. He is the youngest man of the Notables, except one whose office placed him on the list.
The Count de Vergennes has within these ten days had a very severe attack of what is deemed an unfixed gout. He has been well enough however to do business to-day. But anxieties for him are not yet quieted. He is a great and good minister, and an accident to him might endanger the peace of Europe.
The tumults in America, I expected would have produced in Europe an unfavorable opinion of our political state. But it has  not. On the contrary, the small effect of those tumults seems to have given more confidence in the firmness of our governments. The interposition of the people themselves on the side of government has had a great effect on the opinion here. I am persuaded myself that the good sense of the people will always be found to be the best army. They may be led astray for a moment, but will soon correct themselves. The people are the only censors of their governors: and even their errors will tend to keep these to the true principles of their institution. To punish these errors too severely would be to suppress the only safeguard of the public liberty. The way to prevent these irregular interpositions of the people is to give them full information of their affairs thro’ the channel of the public papers, and to contrive that those papers should penetrate the whole mass of the people. The basis of our governments being the opinion of the people, the very first object should be to keep that right; and were it left to me to decide whether we should have a government without newspapers, or newspapers without a government, I should not hesitate a moment to prefer the latter. But I should mean that every man should receive those papers and be capable of reading them. I am convinced that those societies (as the Indians) which live without government enjoy in their general mass an infinitely greater degree of happiness than those who live under European governments. Among the former, public opinion is in the place of law, and restrains morals as powerfully as laws ever did any where. Among the latter, under pretence of governing they have divided their nations into two classes, wolves and sheep. I do not exaggerate. This is a true picture of Europe. Cherish therefore the spirit of our people, and keep alive their attention. Do not be too severe upon their errors, but reclaim them by enlightening them. If once they become inattentive to the public affairs, you and I, and Congress, and Assemblies, judges and governors shall all become wolves. It seems to be the law of our general nature, in spite of individual exceptions; and experience declares that man is the only animal which devours his own kind, for I can apply no milder term to the governments of Europe, and to the general prey of the rich on the poor.—The want of news has led me into disquisition instead of narration, forgetting you have every day enough of that. I shall be happy to hear from you some times, only observing that whatever passes thro’ the post is read, and that when you write what should be read by myself only, you must be so good as to confide your letter to some passenger or officer of the packet. I will ask your permission to write to you sometimes, and to assure you of  the esteem & respect with which I have the honour to be Dear Sir your most obedient & most humble servt.,

Th: Jefferson

